          Case 4:18-cv-00520-RM Document 17 Filed 10/21/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Gary Lee Long, Jr.,                                No. CV-18-00520-TUC-RM
10                 Petitioner,                          ORDER
11   v.
12   Juan Baltazar,
13                 Defendant.
14
15           On September 17, 2020, Magistrate Judge Eric J. Markovich issued a Report and
16   Recommendation (Doc. 16) recommending that this Court (1) enter an order substituting

17   T.J. Watson, Warden, as Respondent for Juan Baltazar pursuant to Rule 25(d) of the
18   Federal Rules of Civil Procedure and Rule 43(c)(2) of the Federal Rules of Appellate

19   Procedure and (2) deny and dismiss Petitioner’s Petition for a Writ of Habeas Corpus

20   pursuant to 28 U.S.C. § 2241. (Doc. 16.) No objections to the Report and
21   Recommendation were filed.1
22           A district judge must “make a de novo determination of those portions” of a

23   magistrate judge’s “report or specified proposed findings or recommendations to which

24   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule

25   72(b) of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is

26   filed, the court need only satisfy itself that there is no clear error on the face of the record
27   1
       After court mail sent to Petitioner at his address of record was twice returned as
     undeliverable, a search of the Bureau of Prison’s inmate locator showed an address for
28   Petitioner at USP-Terre Haute in Indiana; the instant Report and Recommendation was
     mailed to that address on September 17, 2020.
       Case 4:18-cv-00520-RM Document 17 Filed 10/21/20 Page 2 of 2



 1   in order to accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b)
 2   advisory committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170
 3   F.3d 734, 739 (7th Cir. 1999) (“If no objection or only partial objection is made, the
 4   district court judge reviews those unobjected portions for clear error.”); Prior v. Ryan,
 5   CV 10-225-TUC-RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for
 6   clear error unobjected-to portions of Report and Recommendation).
 7         The    Court     has   reviewed   Magistrate   Judge    Markovich’s   Report   and
 8   Recommendation, the parties’ briefs, and the record.         The Court finds no error in
 9   Magistrate Judge Markovich’s Report and Recommendation.
10         Accordingly,
11         IT IS ORDERED that the Report and Recommendation (Doc. 16) is accepted
12   and adopted in full.
13         IT IS FURTHER ORDERED that the Clerk of Court is directed to substitute T.J.
14   Watson, Warden, as Respondent in place of Juan Baltazar.
15         IT IS FURTHER ORDERED that the Petition for Writ of Habeas Corpus
16   pursuant to 28 U.S.C. 2241 (Doc. 1) is dismissed. The Clerk of Court is directed to enter
17   judgment accordingly and close this case.
18         The Clerk of Court is directed to send a copy of this Order to Petitioner at his
19   current address:
            USP—Terra Haute
20          U.S. Penitentiary
            P.O. Box 33
21          Terra Haute, IN 47808
22         Dated this 20th day of October, 2020.
23
24
25
26
27
28


                                                 -2-
